Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner Notes
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims below. Although the specified citations are representative teachings and are applied to the specific limitations within the claims, other passages, internally cited references, and figures may apply. In preparing a response, it is respectfully requested that, the applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by reference(s) or as disclosed by the examiner.
Claim Objections
Claims 2-4, 6-9 objected to because of the following informalities:  line 1; missing coma “,” before the word “further” or “wherein”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US10588507 by Skolianos et al., in view of Winsor US20160242644A1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of instant application and patent application are substantially the same.
Instant Application 16935815
US10588507

Examiner note 
Claim 1
Claim 1

A method to measure refraction error of an optical system, the method comprising the steps of: 

A method to measure refraction error of an optical system, the method comprising the steps of: 


a) using a first lens for demagnification; 

a) using a first lens for demagnification; 


b) using a second and third lens, with the second and third lens each defining one slit; and 
wherein the second lens is of a different color as compared to the third lens; 

b) using a second and third lens, with the second and third lens each defining one slit; and 
wherein the second lens is of a different color as compared to the third lens; 


c) using a view screen to project a first line through the first and second lenses and using the view screen to project a second line through the first and third lenses, 

c) using a view screen to project a first line through the first and second lenses and using the view screen to project a second line through the first and third lenses; 


d) using meridian angles to rotate the first and second lines projected by the view screen; 

d) using meridian angles to rotate the first and second lines projected by the view screen; 

e) using a first meridian angle to initially dispose the first and second lines projected by the view screen and using the optical system being tested to adjust the first line and second line to alignment to derived a first distance of line movement for the first meridian angle; 

e) using a first meridian angle to initially dispose the first and second lines projected by the view screen and using the optical system being tested to adjust the first line and second line to alignment to derived a first distance of line movement for the first meridian angle; 



f) using a second meridian angle, the second meridian angle being a predefined angular difference from the first meridian angle; 
adjusting the first line and second line, as perceived by the optical system being tested, such that the first and second lines are aligned to derived a second distance of line movement for the second meridian angle; 

f) using a second meridian angle, the second meridian angle being a predefined angular difference from the first meridian angle; 
adjusting the first line and second line, as perceived by the optical system being tested, such that the first and second lines are aligned to derived a second distance of line movement for the second meridian angle; 

g) using the first and second distance of line movement in conjunction with the first and second meridian angles, to derive the refractor error of the optical system.
g) using the first and second distance of line movement in conjunction with the first and second meridian angles, to derive the refractor error of the optical system

Limitation of application 16935815
Winsor US20160242644A1

wherein the first and second lines are pre-distorted so as to project relatively straight lines as perceived by a user; 

wherein the first and second lines are pre-distorted so as to project relatively straight lines as perceived by a user (see Fig. 3 and 4; [0037], [0039-0040] show simulation of target images having first, second and plurality of lines that are pre-distorted or distinguishable and projected relatively straight lines as perceived by the user retina).

Therefore, Inventor teaches wherein the first and second lines are pre-distorted so as to project relatively straight lines as perceived by a user as it enables indicating a partial defocus on that region of the grid (0037). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first and second lines are pre-distorted so as to project relatively straight lines as perceived by a user according to the teaching of Winsor for the purpose of indicating a partial defocus on that region of the grid (Winsor, [0037]).






Instant Application 16935815
US10588507

Examiner note 
Claim 5
Claim 1

A system to measure refraction error of an optical system, the system comprising: 

A method to measure refraction error of an optical system, the method comprising the steps of: 

Claim 5 in preamble only difference is the word “system” instead of “method” in claim 1 from US10588507, the rest of preamble is identical and throughout the structure of the claim.  The preamble To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., in re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 19973. In the instant case, Van ‘T Hooft teaches an an optical system, which satisfies all of the method limitations of the claim. As such, the recitation of the intended use of the method does not differentiate the claim from the prior art See MPEP 2111.02, Section II 
a) a first lens used for demagnification; 

a) using a first lens for demagnification; 


b) a second and third lens, with the second and third lens each defining one slit; and wherein the second lens is of a different color as compared to the third lens; 

b) using a second and third lens, with the second and third lens each defining one slit; and 
wherein the second lens is of a different color as compared to the third lens; 


c) a view screen to project a first line through the first and second lenses and using the view screen to project a second line through the first and third lenses; 

c) using a view screen to project a first line through the first and second lenses and using the view screen to project a second line through the first and third lenses; 


d) using meridian angles to rotate the first and second lines projected by the view screen; 

d) using meridian angles to rotate the first and second lines projected by the view screen; 

e) a first meridian angle employed to initially dispose the first and second lines projected by the view screen and using the optical system being tested to adjust the first line and second line to alignment to derived a first distance of line movement for the first meridian angle; 

e) using a first meridian angle to initially dispose the first and second lines projected by the view screen and using the optical system being tested to adjust the first line and second line to alignment to derived a first distance of line movement for the first meridian angle; 



f) a second meridian angle being a predefined angular difference from the first meridian angle; adjusting the first line and second line, as perceived by the optical system being tested, such that the first and second lines are aligned to derived a second distance of line movement for the second meridian angle; 

f) using a second meridian angle, the second meridian angle being a predefined angular difference from the first meridian angle; adjusting the first line and second line, as perceived by the optical system being tested, such that the first and second lines are aligned to derived a second distance of line movement for the second meridian angle; 

g) using the first and second distance of line movement in conjunction with the first and second meridian angles, to derive the refractor error of the optical system.
g) using the first and second distance of line movement in conjunction with the first and second meridian angles, to derive the refractor error of the optical system

Limitation of application 16935815
Winsor US20160242644A1

wherein the first and second lines are pre-distorted so as to project relatively straight lines as perceived by a user 
wherein the first and second lines are pre-distorted so as to project relatively straight lines as perceived by a user (see Fig. 3 and 4; [0037], [0039-0040] show simulation of target images having first, second and plurality of lines that are pre-distorted or distinguishable and projected relatively straight lines as perceived by the user retina).

Therefore, Inventor teaches wherein the first and second lines are pre-distorted so as to project relatively straight lines as perceived by a user as it enables indicating a partial defocus on that region of the grid (0037). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first and second lines are pre-distorted so as to project relatively straight lines as perceived by a user according to the teaching of Winsor for the purpose of indicating a partial defocus on that region of the grid (Winsor, [0037]).



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first lens for demagnification”, “a second and third lens, with the second and third lens each defining one slit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4 and 8, “further including the step of calculating display resolution by PPI = dp/DD”, renders the claim indefinite because it is unclear what the “PPI = dp/DD”, it is not clear how this ratio for the display resolution is calculated or how this calculation it is obtained.  The claim does not provide definition of what the dp and Dd is. Even the specification discloses the definition, the claim is indefinite because any value for a display resolution would read on it e.g.  If a common display is said to have 1920 as dp and 20 as the Dd then would have a PPI of 96 ppi and reads on the claim. The filed specification does not provide any on how this ratio is calculated during the operation of the method/system. Correction required. 

Allowable Subject Matter

Note – claims 1-9 are allowable, but double patenting rejection, 112b and other issues addressed above need to be overcome before the claims are allowed.

Claims 1-9 are allowed over the prior art. 
The following is an examiner' s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claim, taken in combination with all of the claimed features, in such a manner that rejection under 35 U.S.C. 102 or 103 would not be proper. 
In regard to independent claims 1, and 5, the closest prior art is Winsor (US20160242644A1), Barret et al. (US20130092816A1), Prevoo (US20210275012A1), Pamplona et al. (US20130027668A1), Pamplona et al. hereafter Pamplona716 (US20160157716A1), Raviv et al. (US20200008667A1).
Winsor is related to a system which measures fixation and which does not depend on polarization techniques or require any scanning mechanisms 
Regarding claim 1, Winsor teaches a method to measure refraction error of an optical system (Fig. 2-5, [0050]), the method comprising the steps of: a) using a first lens (Fig. 5, e.g. 18, [0033] "The convex lens 18 operates to converge the light"); b) using a second and third lens, with the second and third lens each defining one slit (Fig. 5; first and second lens e.g. 22A and 22B), as in claim 1.
Regarding claim 1, the prior art from Winsor taken either singly or in combination with any other prior art fails to anticipate or fairly suggest a method for fixation measurement including the specific arrangement where “a) using a first lens for demagnification; b) and wherein the second lens is of a different color as compared to the third lens; c) using a view screen to project a first line through the first and second lenses and using the view screen to project a second line through the first and third lenses, wherein the first and second lines are pre-distorted so as to project relatively straight lines as perceived by a user; d) using meridian angles to rotate the first and second lines projected by the view screen; e) using a first meridian angle to initially dispose the first and second lines projected by the view screen and using the optical system being tested to adjust the first line and second line to alignment to derived a first distance of line movement for the first meridian angle;f) using a second meridian angle, the second meridian angle being a predefined angular difference from the first meridian angle; adjusting the first line and second line, as perceived by the optical system being tested, such that the first and second lines are aligned to derived a second distance of line movement for the second meridian angle; g) using the first and second distance of line movement in conjunction with the first and second meridian angles, to derive the refractor error of the optical system.”, in combination with all other claimed limitations of claim 1.
Regarding claim 5, Winsor teaches a system to measure refraction error of an optical system (Fig. 2-5, [0050]), the system comprising: a) a first lens (Fig. 5, e.g. 18, [0033] "The convex lens 18 operates to converge the light"); b) a second and third lens, with the second and third lens each defining one slit (Fig. 5; first and second lens e.g. 22A and 22B), as in claim 5.
Regarding claim 5, the prior art from Winsor taken either singly or in combination with any other prior art fails to anticipate or fairly suggest an apparatus for fixation measurement including the specific arrangement where “a) using a first lens for demagnification; b) and wherein the second lens is of a different color as compared to the third lens; c) using a view screen to project a first line through the first and second lenses and using the view screen to project a second line through the first and third lenses, wherein the first and second lines are pre-distorted so as to project relatively straight lines as perceived by a user; d) using meridian angles to rotate the first and second lines projected by the view screen; e) using a first meridian angle to initially dispose the first and second lines projected by the view screen and using the optical system being tested to adjust the first line and second line to alignment to derived a first distance of line movement for the first meridian angle;f) using a second meridian angle, the second meridian angle being a predefined angular difference from the first meridian angle; adjusting the first line and second line, as perceived by the optical system being tested, such that the first and second lines are aligned to derived a second distance of line movement for the second meridian angle; g) using the first and second distance of line movement in conjunction with the first and second meridian angles, to derive the refractor error of the optical system”, in combination with all other claimed limitations of claim 5.
Barret is related to an apparatus and a method for estimating optical wavefront parameters, such as wavefront shape and aberration
Regarding claim 1, Barret teaches a method to measure refraction error of an optical system (Fig. 1; [0009]), the method comprising the steps of: a) using a first lens for demagnification (Fig. 1; lenses e.g. 108 or 112; [0009], [0083]), as in claim 1.
Regarding claim 1, the prior art from Barret taken either singly or in combination with any other prior art fails to anticipate or fairly suggest a method for estimating wavefront parameters including the specific arrangement where “b) using a second and third lens, with the second and third lens each defining one slit; and wherein the second lens is of a different color as compared to the third lens; c) using a view screen to project a first line through the first and second lenses and using the view screen to project a second line through the first and third lenses, wherein the first and second lines are pre-distorted so as to project relatively straight lines as perceived by a user; d) using meridian angles to rotate the first and second lines projected by the view screen; e) using a first meridian angle to initially dispose the first and second lines projected by the view screen and using the optical system being tested to adjust the first line and second line to alignment to derived a first distance of line movement for the first meridian angle; f) using a second meridian angle, the second meridian angle being a predefined angular difference from the first meridian angle; adjusting the first line and second line, as perceived by the optical system being tested, such that the first and second lines are aligned to derived a second distance of line movement for the second meridian angle; g) using the first and second distance of line movement in conjunction with the first and second meridian angles, to derive the refractor error of the optical system”, in combination with all other claimed limitations of claim 1.
Regarding claim 5, Barret teaches a system to measure refraction error of an optical system (Fig. 1; [0009]), the system comprising: a) a first lens used for demagnification (Fig. 1; lenses e.g. 108 or 112; [0009], [0083]), as in claim 5.
Regarding claim 5, the prior art from Barret taken either singly or in combination with any other prior art fails to anticipate or fairly suggest an apparatus for estimating wavefront parameters including the specific arrangement where “b) using a second and third lens, with the second and third lens each defining one slit; and wherein the second lens is of a different color as compared to the third lens; c) using a view screen to project a first line through the first and second lenses and using the view screen to project a second line through the first and third lenses, wherein the first and second lines are pre-distorted so as to project relatively straight lines as perceived by a user; d) using meridian angles to rotate the first and second lines projected by the view screen; e) using a first meridian angle to initially dispose the first and second lines projected by the view screen and using the optical system being tested to adjust the first line and second line to alignment to derived a first distance of line movement for the first meridian angle; f) using a second meridian angle, the second meridian angle being a predefined angular difference from the first meridian angle; adjusting the first line and second line, as perceived by the optical system being tested, such that the first and second lines are aligned to derived a second distance of line movement for the second meridian angle; g) using the first and second distance of line movement in conjunction with the first and second meridian angles, to derive the refractor error of the optical system”, in combination with all other claimed limitations of claim 5.
Prevoo is related to an astigmatism power test which can be performed by a user itself using a computing device.
Regarding claim 1, Prevoo teaches a method to measure refraction error of an optical system (Figs. 1-5, [0131]), the method comprising the steps of: c) wherein the first and second lines are pre-distorted so as to project relatively straight lines as perceived by a user (see Fig. 3-5; [0124]), as in claim 1.
Regarding claim 1, the prior art from Prevoo taken either singly or in combination with any other prior art fails to anticipate or fairly suggest a method for performing astigmatism power  test including the specific arrangement where “a) using a first lens for demagnification; b) using a second and third lens, with the second and third lens each defining one slit; and wherein the second lens is of a different color as compared to the third lens; c) using a view screen to project a first line through the first and second lenses and using the view screen to project a second line through the first and third lenses, d) using meridian angles to rotate the first and second lines projected by the view screen; e) using a first meridian angle to initially dispose the first and second lines projected by the view screen and using the optical system being tested to adjust the first line and second line to alignment to derived a first distance of line movement for the first meridian angle; f) using a second meridian angle, the second meridian angle being a predefined angular difference from the first meridian angle; adjusting the first line and second line, as perceived by the optical system being tested, such that the first and second lines are aligned to derived a second distance of line movement for the second meridian angle; g) using the first and second distance of line movement in conjunction with the first and second meridian angles, to derive the refractor error of the optical system”, in combination with all other claimed limitations of claim 1.
Regarding claim 5, Prevoo teaches system to measure refraction error of an optical system (Figs. 1-5, [0131]), the system comprising: c) wherein the first and second lines are pre-distorted so as to project relatively straight lines as perceived by a user (see Fig. 3-5; [0124]), as in claim 5.
Regarding claim 5, the prior art from Prevoo taken either singly or in combination with any other prior art fails to anticipate or fairly suggest a device for performing astigmatism power  test including the specific arrangement where “a) using a first lens for demagnification; b) using a second and third lens, with the second and third lens each defining one slit; and wherein the second lens is of a different color as compared to the third lens; c) using a view screen to project a first line through the first and second lenses and using the view screen to project a second line through the first and third lenses, d) using meridian angles to rotate the first and second lines projected by the view screen; e) using a first meridian angle to initially dispose the first and second lines projected by the view screen and using the optical system being tested to adjust the first line and second line to alignment to derived a first distance of line movement for the first meridian angle; f) using a second meridian angle, the second meridian angle being a predefined angular difference from the first meridian angle; adjusting the first line and second line, as perceived by the optical system being tested, such that the first and second lines are aligned to derived a second distance of line movement for the second meridian angle; g) using the first and second distance of line movement in conjunction with the first and second meridian angles, to derive the refractor error of the optical system”, in combination with all other claimed limitations of claim 5.
Pamplona is generally related to optometers and the assessment of refractive disorders.
Regarding claim 1, Pamplona teaches a method to measure refraction error of an optical system (Fig. 12; [0105]), the method comprising the steps of: a) using a first lens (Fig. 12; e.g. 1222 [0105]); b) using a second (Fig. 12; e.g. 1216 [0150]); c) using a view screen to project a first line through the first and second lenses  (Fig. 12, [0105] LCD screen e.g. 1204 and e.g. 1204, show first line with pinholes), as in claim 1.
Regarding claim 1, the prior art from Pamplona taken either singly or in combination with any other prior art fails to anticipate or fairly suggest a method for assessment of refractive disorders including the specific arrangement where “a) using a first lens for demagnification; b) using a second and third lens, with the second and third lens each defining one slit; and wherein the second lens is of a different color as compared to the third lens; c) using the view screen to project a second line through the first and third lenses; wherein the first and second lines are pre-distorted so as to project relatively straight lines as perceived by a user; d) using meridian angles to rotate the first and second lines projected by the view screen; e) using a first meridian angle to initially dispose the first and second lines projected by the view screen and using the optical system being tested to adjust the first line and second line to alignment to derived a first distance of line movement for the first meridian angle; f) using a second meridian angle, the second meridian angle being a predefined angular difference from the first meridian angle; adjusting the first line and second line, as perceived by the optical system being tested, such that the first and second lines are aligned to derived a second distance of line movement for the second meridian angle; g) using the first and second distance of line movement in conjunction with the first and second meridian angles, to derive the refractor error of the optical system”, in combination with all other claimed limitations of claim 1.
Regarding claim 5, Pamplona teaches a system to measure refraction error of an optical system (Fig. 12; [0105]), the system comprising: a) a first lens  (Fig. 12; e.g. 1222 [0105]); b) a second (Fig. 12; e.g. 1216 [0150]); c) using a view screen to project a first line through the first and second lenses  (Fig. 12, [0105] LCD screen e.g. 1204 and e.g. 1204, show first line with pinholes), as in claim 5.
Regarding claim 5, the prior art from Pamplona taken either singly or in combination with any other prior art fails to anticipate or fairly suggest an apparatus for assessment of refractive disorders including the specific arrangement where “a) using a first lens for demagnification; b) using a second and third lens, with the second and third lens each defining one slit; and wherein the second lens is of a different color as compared to the third lens; c) using the view screen to project a second line through the first and third lenses; wherein the first and second lines are pre-distorted so as to project relatively straight lines as perceived by a user; d) using meridian angles to rotate the first and second lines projected by the view screen; e) using a first meridian angle to initially dispose the first and second lines projected by the view screen and using the optical system being tested to adjust the first line and second line to alignment to derived a first distance of line movement for the first meridian angle; f) using a second meridian angle, the second meridian angle being a predefined angular difference from the first meridian angle; adjusting the first line and second line, as perceived by the optical system being tested, such that the first and second lines are aligned to derived a second distance of line movement for the second meridian angle; g) using the first and second distance of line movement in conjunction with the first and second meridian angles, to derive the refractor error of the optical system”, in combination with all other claimed limitations of claim 5.
Pamplona716 is related to tests for refractive aberration.
Regarding claim 1, Pamplona716 teaches a method to measure refraction error of an optical system (Fig. 11, [0067; monocular apparatus), the method comprising the steps of: a) using a first lens (Fig. 11; first lens e.g. 1131);  b) using a second (Fig. 11; second lens 1123); c) using a view screen to project a first line through the first and second lenses ([0072] display e.g. 1101 with mask e.g. 1111. "For example: (a) a mask (e.g., 111, 511, 611, 711, 1011, 1111, 2111) may be dynamically modified to cause images (e.g., two dashed lines) perceived by the subject to align"), as cited on claim 1.
Regarding claim 1, the prior art from Pamplona716 taken either singly or in combination with any other prior art fails to anticipate or fairly suggest a method for eye relaxation including the specific arrangement where “a) using a first lens for demagnification; b) using a second and third lens, with the second and third lens each defining one slit; and wherein the second lens is of a different color as compared to the third lens; c) using the view screen to project a second line through the first and third lenses; wherein the first and second lines are pre-distorted so as to project relatively straight lines as perceived by a user; d) using meridian angles to rotate the first and second lines projected by the view screen; e) using a first meridian angle to initially dispose the first and second lines projected by the view screen and using the optical system being tested to adjust the first line and second line to alignment to derived a first distance of line movement for the first meridian angle; f) using a second meridian angle, the second meridian angle being a predefined angular difference from the first meridian angle; adjusting the first line and second line, as perceived by the optical system being tested, such that the first and second lines are aligned to derived a second distance of line movement for the second meridian angle; g) using the first and second distance of line movement in conjunction with the first and second meridian angles, to derive the refractor error of the optical system”, in combination with all other claimed limitations of claim 1.
Regarding claim 5, Pamplona716 teaches a system to measure refraction error of an optical system (Fig. 11, [0067; monocular apparatus), the system comprising: a) using a first lens (Fig. 11; first lens e.g. 1131); b) using a second (Fig. 11; second lens 1123); c) using a view screen to project a first line through the first and second lenses ([0072] display e.g. 1101 with mask e.g. 1111. "For example: (a) a mask (e.g., 111, 511, 611, 711, 1011, 1111, 2111) may be dynamically modified to cause images (e.g., two dashed lines) perceived by the subject to align"), as cited in claim 5.
Regarding claim 5, the prior art from Pamplona716 taken either singly or in combination with any other prior art fails to anticipate or fairly suggest an apparatus for eye relaxation including the specific arrangement where “a) using a first lens for demagnification; b) using a second and third lens, with the second and third lens each defining one slit; and wherein the second lens is of a different color as compared to the third lens; c) using the view screen to project a second line through the first and third lenses; wherein the first and second lines are pre-distorted so as to project relatively straight lines as perceived by a user; d) using meridian angles to rotate the first and second lines projected by the view screen; e) using a first meridian angle to initially dispose the first and second lines projected by the view screen and using the optical system being tested to adjust the first line and second line to alignment to derived a first distance of line movement for the first meridian angle; f) using a second meridian angle, the second meridian angle being a predefined angular difference from the first meridian angle; adjusting the first line and second line, as perceived by the optical system being tested, such that the first and second lines are aligned to derived a second distance of line movement for the second meridian angle; g) using the first and second distance of line movement in conjunction with the first and second meridian angles, to derive the refractor error of the optical system”, in combination with all other claimed limitations of claim 5.
Raviv is related to an eye examination method and apparatus therefor, in general, and in particular to a method and apparatus for performing self-eye examination.
Regarding claim 1, Raviv teaches a method to measure refraction error of an optical system (Figs. 1-8, [0058]), the method comprising the steps of: a) using a first lens for demagnification (Fig. 5, [0066]; first lens e.g. 56a, part of adjustable lenses e.g. 54, [0070]); b) using a second and third lens (Fig. 5, [0066]; second lens e.g. 56b and third lens 58), with the second and third lens each defining one slit; and wherein the second lens is of a different color as compared to the third lens ([0129] "According to an example the display is configured to show a selection of coating types and colors and/or coating parameters such as shade etc. The image of the display is then modified to form an imaging of the various environments with the use of lenses having the selected coating. The user can thus experience the combination of the lenses with the selected prescription and the selected coating". Examiner note - Lenses can have different coating i.e. color or tint); c) using a view screen to project a first line through the first and second lenses and using the view screen to project a second line through the first and third lenses ([0068] display e.g. 60, seem to project plurality of lines see Fig. 8A-8C, through the lenses), as cited in claim 1.
Regarding claim 1, the prior art from Raviv taken either singly or in combination with any other prior art fails to anticipate or fairly suggest a method for eye examination the specific arrangement where “c) wherein the first and second lines are pre-distorted so as to project relatively straight lines as perceived by a user; d) using meridian angles to rotate the first and second lines projected by the view screen; e) using a first meridian angle to initially dispose the first and second lines projected by the view screen and using the optical system being tested to adjust the first line and second line to alignment to derived a first distance of line movement for the first meridian angle; f) using a second meridian angle, the second meridian angle being a predefined angular difference from the first meridian angle; adjusting the first line and second line, as perceived by the optical system being tested, such that the first and second lines are aligned to derived a second distance of line movement for the second meridian angle; g) using the first and second distance of line movement in conjunction with the first and second meridian angles, to derive the refractor error of the optical system”, in combination with all other claimed limitations of claim 1.

Regarding claim 5, Raviv teaches a system to measure refraction error of an optical system (Figs. 1-8, [0058]), the system comprising: a) using a first lens for demagnification (Fig. 5, [0066]; first lens e.g. 56a, part of adjustable lenses e.g. 54, [0070]); b) using a second and third lens (Fig. 5, [0066]; second lens e.g. 56b and third lens 58), with the second and third lens each defining one slit; and wherein the second lens is of a different color as compared to the third lens ([0129] "According to an example the display is configured to show a selection of coating types and colors and/or coating parameters such as shade etc. The image of the display is then modified to form an imaging of the various environments with the use of lenses having the selected coating. The user can thus experience the combination of the lenses with the selected prescription and the selected coating". Examiner note - Lenses can have different coating i.e. color or tint); c) using a view screen to project a first line through the first and second lenses and using the view screen to project a second line through the first and third lenses ([0068] display e.g. 60, seem to project plurality of lines see Fig. 8A-8C, through the lenses), as cited on claim 5.
Regarding claim 5, the prior art from Raviv taken either singly or in combination with any other prior art fails to anticipate or fairly suggest an apparatus for eye examination the specific arrangement where “c) wherein the first and second lines are pre-distorted so as to project relatively straight lines as perceived by a user; d) using meridian angles to rotate the first and second lines projected by the view screen; e) using a first meridian angle to initially dispose the first and second lines projected by the view screen and using the optical system being tested to adjust the first line and second line to alignment to derived a first distance of line movement for the first meridian angle; f) using a second meridian angle, the second meridian angle being a predefined angular difference from the first meridian angle; adjusting the first line and second line, as perceived by the optical system being tested, such that the first and second lines are aligned to derived a second distance of line movement for the second meridian angle; g) using the first and second distance of line movement in conjunction with the first and second meridian angles, to derive the refractor error of the optical system”, in combination with all other claimed limitations of claim 5.
Claims 2-4 are allowed due to their dependency on claim 1.
Claims 6-9 are allowed due to their dependency on claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872   
                                                                                                                                                                                                     

/MARIN PICHLER/Primary Examiner, Art Unit 2872